Case 3:12-cv-02039-GAG Document 1349 Filed 10/04/19 Page 1of1

Del Carmen Consulting, LLC.

3122 Westwood Drive Invoice No. 938764039400
Adington, Texas 76012

(817)681-7840

EIN: 445-051-4621

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

INVOICE =
Customer
Case No. Civil Case No. 12-2039 Date 9/26/19
Address 300 Recinto Sur Street Order No.
City San Juan State: PR ZIP 00901 Rep
Phone FOB
Hours Description Unit Price TOTAL
16.5 {Calls, emails, writings, meetings $150.00 $2,475.00
9.5 Review of Documents (i.e., Methodologies) $150.00 $1,425.00
34 Methodology (IT, Complaints, Community Eng., Equal Protectior $150.00 $5,100.00
SubTotal $9,000.00
Shipping & Handling
Taxes State
se TOTAL $9,000.00
Signature: mm
L. Office Use Only

 

 

 

 

 

 
